Citation Nr: 1038643	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  05-12 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an increased rating for tendonitis of the left 
(major) wrist and forearm, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1998.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  
When the case was before the Board in February 2009, it was 
remanded to the Appeals Management Center (AMC) for additional 
development.  That development has been accomplished, and the 
case has been returned to the Board for appellate action.

The  the issues of entitlement to service connection for 
right arm, neck and bilateral knee disorders have been 
raised by the record, but have not been adjudicated by 
the RO.  Therefore, they are referred to the RO for 
appropriate action.  


FINDING OF FACT

The Veteran's tendonitis of the left (major) wrist and forearm is 
manifested by pain; the wrist is not ankylosed.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for tendonitis of the left (major) wrist and forearm have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5024, 5214, 5215 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking a disability rating in excess of 10 
percent tendonitis of the left wrist and forearm.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the disability rating and effective date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters mailed 
in June 2004 and March 2009.  Although the Veteran was not 
provided complete notice until after the initial adjudication of 
the claim, the Board finds that there is no prejudice to her in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board 
notes that following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the Veteran's claim.  There is 
no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).  

The Board also notes that service treatment and personnel records 
have been obtained, as well as pertinent VA medical records.  
Moreover, the Veteran has been afforded appropriate VA 
examinations in response to her claim.  Neither the Veteran nor 
her representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.

In its February 2009 remand, the Board instructed the originating 
agency to obtain any pertinent VA outpatient records for the 
period since February 2005 and to provide an appropriate VA 
examination, performed by a physician, in connection with the 
Veteran's claim.  Pursuant to those remand instructions, the 
Veteran was afforded a VA examination in September 2009.  The 
Board finds that the AMC substantially complied with the Board's 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) 
("substantial compliance" rather than "strict compliance" is 
required under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 
146- 47 (1999)).  The Board acknowledges that the examination was 
conducted by a physician's assistant, despite the remand 
directive specifying a physician.  The VA examination report is 
thorough and fully addresses the criteria relevant to the 
Veteran's disability.  There would be no useful purpose in 
remanding this case for an additional examination, as the results 
unequivocally demonstrate the Veteran's level of functioning.  

Thus, the Board concludes that all development ordered by the 
Board has been substantially completed by the originating agency.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability there from are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

The Veteran is assigned a 10 percent rating for tendonitis of the 
left wrist and forearm.  Historically, service connection was 
granted in an October 2000 rating decision, and a 10 percent 
rating was assigned by analogy under Diagnostic Codes (DC's) 
5214-5024.  She filed the instant claim for increase in June 
2004, and it was denied in January 2005 as previously indicated.  
The Board notes parenthetically that service connection for 
bilateral carpal tunnel syndrome was denied in May 2005, and that 
issue is not on appeal.  

This disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  See 38 
C.F.R. §§ 4.20, 4.27 (2009).  Therefore, the Veteran's service-
connected left wrist and forearm tendonitis is rated according to 
the analogous condition of ankylosis of the wrist and 
tenosynovitis under Diagnostic Codes 5024-5214.

Tendonitis disability is rated on limitation of motion of the 
affected part, as arthritis under Diagnostic Code (DC) 5003.  38 
U.S.C.A. § 4.71a, DC 5024.  DC 5003 provides that degenerative 
arthritis that is established by X-ray findings will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion, to be combined, not added under DC 5003.

Limitation of wrist motion is rated under DC 5215.  Under DC 
5215, for a major (dominant) joint, dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm 
warrants a maximum 10 percent rating.  Under DC 5214, a 30 
percent rating is warranted for favorable ankylosis of the major 
wrist with 20 to 30 degrees dorsiflexion.  That diagnostic code 
also directs that extremely unfavorable ankylosis be rated as 
loss of use of hands under DC 5125, which provides for a single 
70 percent rating for loss of use of the major hand.  38 C.F.R. § 
4.71a (2009).

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In conjunction with her claim for an increased rating, the 
Veteran was afforded a VA examination of the left upper extremity 
in August 2004.  She complained of left arm numbness from her 
elbow to the fingers and pain from the shoulder to the wrist.  
She denied weakness of grip or swelling.  She reported a history 
of carpal tunnel.  X-rays in May 2004 showed cervical disc space 
narrowing consistent with degenerative disc disease.  Pain in the 
left wrist occurred with repetitive twisting movement and 
improved after rest.  There was no affect on daily living.  On 
examination, the left wrist was without swelling and ranges of 
motion were full, normal and without pain, with no further 
limitation on repetitive use.  Phelan and tinel signs were 
negative.  The diagnosis was left wrist tendonitis with pain in 
the left wrist into the fingers.  History of carpal tunnel was a 
possible contributing factor as was cervical radiculopathy.  
Treatment records dated in 2004 include the record of an X-ray 
study of the left hand showing only slight spurring at the 
metacarpophalangeal joint of the index finger and a neurology 
consult showing decreased pinprick sensation in the left upper 
extremity.  The Veteran was given a left wrist splint.  EMG and 
nerve conduction studies in June 2004 confirmed bilateral carpal 
tunnel syndrome with no evidence of cervical radiculopathy.  In 
September 2004, she was noted to have polyarthralgia and carpal 
tunnel syndrome.  Her pain medication was increased.  

Physical therapy notes dated from December 2004 to February 2005 
show that the Veteran was still working full time and that she 
was using Ben Gay patches in addition to taking her medication.  

The Veteran was afforded an additional examination in September 
2009.  The examiner reviewed the claims folder prior to the 
examination.  The Veteran reported that she worked full time in 
the computer field and had worked in this field all her life.  
She experienced a gradual onset of pain in the left wrist, which 
was described as stable.  She was currently receiving no 
treatment for this condition.  The Veteran endorsed pain, 
stiffness and weakness in the left wrist.  She also described 
swelling and tenderness.  Flare-ups, with pain increasing to a 7 
or 8 out of 10 occurred weekly and were precipitated by use and 
physical activity.  These were relieved by NSAIDS.  The Veteran 
felt that the flare-ups had no effect on limitation of motion or 
other functioning.  She reported using a brace intermittently to 
occasionally.  The examiner found the wrist to be within normal 
limits.  The Veteran denied pain with range of motion but did 
report numbness and tingling.  The examiner stated these symptoms 
were due to carpal tunnel syndrome and not tendonitis.  

On examination, there was full range of motion of the left wrist 
with dorsiflexion 0 to 70 degrees, palmar flexion 0 to 80 
degrees, radial deviation 0 to 20 degrees and ulnar deviation 0 
to 45 degrees.  There were no objective evidence of pain with 
active range of motion and no additional limitation with 
repetitive range of motion.  There was no joint ankylosis.  The 
examiner felt that the left wrist tendonitis pain had a 
significant effect on the Veteran's usual occupation but noted 
that she continued to work with the pain.  She observed no affect 
on the usual daily activities.  

In March 2010, the Veteran submitted copies of her service 
treatment records, written argument and medical literature on the 
subject of carpal tunnel syndrome. 

After reviewing the record, the Board finds that the Veteran's 
tendonitis of the left wrist and forearm does not warrant a 
rating in excess of 10 percent.

The record reflects that the Veteran has experienced pain in the 
wrist that increased with activity and use.  However, there was 
no additional functional impairment due to weakness, excess 
fatigability, or incoordination.  Considering all functional 
impairment, the record affirmatively demonstrates that the 
disability is manifested by more than the limitation of motion 
contemplated by a 10 percent rating.  Range of motion testing has 
consistently shown full motion of the left wrist.  Furthermore, 
the Veteran's descriptions of her functional impairment, 
including flare-ups of pain with use, do not indicate that she 
experiences either favorable or unfavorable ankylosis of the 
joint, and the medical evidence clearly shows that the wrist is 
not ankylosed.  

The Board has considered whether there is any other schedular 
basis to grant the claim, but has found none.  

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating in excess of the rating discussed 
above.  See Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

Finally, the Board has also considered whether this case should 
be referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b).

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate, which involves 
a comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board acknowledges the Veteran's contentions that her left 
wrist and forearm tendonitis interferes with her ability to work.  
The Board does not doubt that the Veteran's disability has 
impacted her ability to work.  The assigned rating of 10 percent 
reflects that the disability is productive of impairment in 
earning capacity.

However, there is no indication in the record that the average 
industrial impairment from her disability would be in excess of 
that contemplated by the assigned rating, as the manifestations 
of the disability, including pain on motion and with use, are 
contemplated by the schedular criteria.

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of the 
claim for extra-schedular consideration.


ORDER

Entitlement to an increased rating for tendonitis of the left 
wrist and forearm is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


